Exhibit QUALYTEXTIL S.A. Independent Auditors’ Report Financial Statements as of April 30, 2008 and December 31, 2007 (Prepared in accordance with the requirements of General Accepted Accounting Principles in Brazil) QUALYTÊXTIL S.A. A free translation of the original in Portuguese relating to the Financial Statements prepared inaccordance with the requirements of General Accepted Accounting Principles in Brazil Independent Auditors’ Report as of April 30, 2008 and December 31st, 20071 INDEPENDENT AUDITORS’ REPORT To the Shareholders and Board of Directors of QUALYTÊXTIL S.A. 1.We have audited the balance sheets of QUALYTEXTIL S.A., as of April 30, 2008 and December 31, 2007, and the related statements of profit & loss, changes in shareholders’equity and changes in sources and uses of fundsfor the period and year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. 2.We conducted our audits in accordance with generally accepted auditing standards in Brazil. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The audits include examining, on a test basis, evidence supporting the amounts and disclosures on the financial statements. The audits also include assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation.
